United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-40657
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROLANDO RUIZ-BECERRA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:03-CR-1923-2
                       --------------------

Before JONES, SMITH, and PRADO, Circuit Judges.

PER CURIAM:*

     Rolando Ruiz-Becerra (Ruiz-Becerra) appeals his guilty plea

conviction and sentence for transporting an illegal alien within

the United States for private financial gain by means of a motor

vehicle in violation of 8 U.S.C. § 1324.

     For the first time on appeal, Ruiz-Becerra contends that his

sentence is unconstitutional in light of Apprendi v. New Jersey,

530 U.S. 466 (2000), Ring v. Arizona, 536 U.S. 584 (2002), and

Blakely v. Washington, 124 S. Ct. 2531 (2004).    Specifically,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-40657
                                  -2-

Ruiz-Becerra contends that the district court violated his Sixth

Amendment right to a jury trial when it enhanced his sentence

beyond the relevant statutory maximum based on the district

judge’s finding that he obstructed justice because this finding

was neither admitted by him nor made by a jury based on proof

beyond a reasonable doubt.    Because Ruiz-Becerra did not object

on this basis in the district court, this court’s review is for

plain error.   See United States v. Mares, ___ F.3d ___, No. 03-

21035, 2005 WL 503715 at *7 (5th Cir. Mar. 4, 2005), petition for

cert. filed, No. 04-9517 (U.S. Mar. 31, 2005).

     Even if Ruiz-Becerra’s sentence was enhanced based on facts

that were neither admitted by him nor found by a jury beyond a

reasonable doubt, he has not demonstrated that this plain error

affected his substantial rights.     Ruiz-Becerra has failed to

point to any evidence in the record indicating that the same

sentence would not have been imposed had the district court known

that the Guidelines were advisory.     The record itself gives no

indication that the district court would have reached a different

result under an advisory guidelines scheme.     The district court

found that a total offense level of 14 was proper and sentenced

Ruiz-Becerra in the middle of the 18 to 24 month guideline

sentencing range.   Given the lack of evidence indicating that the

district court would have reached a different conclusion, Ruiz-

Becerra has failed to establish plain error.     See Mares, 2005 WL
                           No. 04-40657
                                -3-

503715 at **8-9.   Accordingly, the district court’s judgment is

AFFIRMED.